Judgment reversed upon the law, with costs, and complaint dismissed, with costs. The record shows beyond question that 'the agreement made by plaintiff was at least that defendant should occupy the premises in question without rent until they were needed for factory building purposes. Nothing upon this subject is stated in the receipt signed by defendant, and the memorandum signed by plaintiff does not refer in any manner to the receipt. These two papers, therefore, cannot be considered together to satisfy the Statute of Frauds.  Exhibit 1, signed by defendant, only can be considered for this purpose, but it clearly does not contain the entire agreement between the parties, and is, therefore, not sufficient to take the transaction out of the statute. (Polucek v. Jahoda, 203 App. Div. 38; Dawson v. Margolies, 126 Misc. 39; affd., 218 App. Div. 755.) Kelly, P. J., Manning, Young, Kapper and Hagarty, JJ., concur.